Title: To Thomas Jefferson from John Sevier, 1 March 1807
From: Sevier, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Knoxville 1 March 1807.
                        
                        This will be handed you by my friend the Revnd. Gideon Blackburn, who I apprehend has been fortunate enough
                            at length to fall upon the plan which bids fair eventually to
                            civelize the cherokee nation of Indians, and place them in a distinguishing rank amongst polished nations—His exertions
                            are likely to act as a mainspring to the benevolent plan long pursued by the Executive of the United States, after so many
                            attempts have proven abortive—It gives relief to the mind to reflect that a plan can be adopted which if Vigorously
                            pursued, will lead a long lost nation to the rank of Men—No person can visit any of those schools without being the
                            subject of pleasing sensation—I have been present at some of their exhibitions while my mind was hurried into tumults by
                            the alternatings of pleasure, astonishment, and chearing hope in the prospect of their soon becoming an improved and
                            valueable addition to the number and strength of our nation
                        Near eighty children are cloathed, victualed, and carefully taught—their progress has exceeded my most
                            Sanguine expectations—The care, fatigue fidelity and unremitted exertions of its patron, aided by the prudence of his
                            measures has enabled him to surmount serious difficulties—And all without remuneration for his Services, or sufficient
                            support to effect his design.
                        Should the Government design to pursue the plan of civilization this will enter deeply into its policy—will
                            lessen and eventually anihilate the Indian expence, and serve more effectually to preserve order, than double our Military
                            establishment, and without the danger of the contamination of their morals so certain on a connection with the Military.—Should the Government appropriate a few thousand dollars annually to aid in this design, I apprehend policy and humanity
                            would combine in the measure, at least, an experiment would be made, the benevolence of which would justify the expence—
                  I
                            have the honor to be Sir, with Sincere & Great esteem, Your most obedient Hbl Servt.
                        
                            John Sevier
                            
                        
                    